Name: 90/369/EEC: Commission Decision of 29 June 1990 on a specific programme on the provision of facilities for fishing ports in Ireland presented by Ireland pursuant to Council Regulation (EEC) No 4028/86 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  industrial structures and policy;  Europe
 Date Published: 1990-07-13

 Avis juridique important|31990D036990/369/EEC: Commission Decision of 29 June 1990 on a specific programme on the provision of facilities for fishing ports in Ireland presented by Ireland pursuant to Council Regulation (EEC) No 4028/86 (Only the English text is authentic) Official Journal L 180 , 13/07/1990 P. 0036 - 0038*****COMMISSION DECISION of 29 June 1990 on a specific programme on the provision of facilities for fishing ports in Ireland presented by Ireland pursuant to Council Regulation (EEC) No 4028/86 (Only the English text is authentic) (90/369/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sectors (1), and in particular Article 27 thereof, Whereas the Government of Ireland transmitted to the Commission on 22 September 1989 a specific programme for the provision of facilities at fishing ports, hereinafter referred to as 'the programme'; Whereas the programme was introduced by the national authorities during the period of validity of Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (2), as last amended by Regulation (EEC) No 1760/87 (3); Whereas the programme is consistent with the specific programmes concerning the processing and marketing of fish and fish products in Ireland adopted under Commission Decision 86/384/EEC (4); Whereas the programme contributes to the attainment of the objectives of the common fisheries policy; Whereas the programme complies with Article 2 of Regulation (EEC) No 355/77 and contains the details specified in Article 3 of that Regulation relating to facilities at fishing ports; Whereas sectoral plans which have to be presented by the Member States under Council Regulation (EEC) No 4042/89 of 19 December 1989 on the improvement of conditions of processing and marketing of fishery and aquaculture products (5) may include the provision of facilities at fishing ports; Whereas Article 21 (2) of Regulation (EEC) No 4042/89 provides that until 30 June 1991 projects presented under Regulation (EEC) No 355/77 which do not form part of a sectoral plan will be considered for the purpose of financial assistance under that Regulation; Whereas Article 21 (3) of Regulation (EEC) No 4042/89 provides that specific programmes approved by the Commission under Regulation (EEC) No 355/77 will be extended until 30 June 1991; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The specific programme for the provision of facilities at fishing ports in Ireland (1989 to 1992) submitted by the Irish authorities on 22 September 1989, the main features of which are set out in Annex I, is hereby approved subject to the requirements in Annex II. Article 2 This Decision is without prejudice to the granting of Community financial aid to individual investment projects. Article 3 This Decision is addressed to the Ireland. Done at Brussels, 29 June 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 51, 23. 2. 1977, p. 1. (3) OJ No L 167, 26. 6. 1987, p. 1. (4) OJ No L 226, 13. 8. 1986, p. 24. (5) OJ No L 388, 30. 12. 1989, p. 1. ANNEX I OUTLINE OF THE SPECIFIC PROGRAMME FOR THE PROVISION OF FACILITIES AT IRISH FISHING PORTS 1. General purpose To improve facilities for fishery products particularly the supply of ice at fishing ports in Ireland. 2. Area covered The entire coastline of Ireland. 3. Duration The programme covers the period January 1989 to December 1992. 4. Objectives and investment forecast The objectives of this programme are the modernization and equipping of the main fishing ports in order to improve the production, landing and selling conditions of fishery products. The total investment required during the programme to attain the objectives is £Irl 7 410 000 or ECU 9 700 000 (1) broken down as follows: 1.2.3 // // // // Investments // ( £Irl million) // (ECU million) // // // // Investments eligible under Regulation (EEC) No 355/77 (auction halls) // 2,440 // 3,196 // Ice supplies // 3,420 // 4,480 // Refrigerated storage // 0,030 // 0,039 // Fuel supplies/water supplies // 0,295 // 0,387 // Fish landing equipment // 0,095 // 0,125 // Back up facilities for fishing vessels // 1,100 // 1,442 // Safety measures // 0,030 // 0,039 // // // // Total // 7,410 // 9,708 // // // These figures and the breakdown between the various types of investment are indicative. The projects which are not eligible under the Regulation (EEC) No 4028/86 and its application Regulation (EEC) No 2321/88 (2), may be eligible under other Regulations. They are included to give an overall view of the improvements. Thus once projects are submitted for Community aid under this Regulation, it is for the Commission to examine them and decide whether or not they are eligible. (1) 1 ECU = £Irl 0,764 (3. 4. 1990). (2) OJ No L 202, 27. 7. 1988, p. 18. ANNEX II OBSERVATIONS The Commission finds that the programme presented by the Government of Ireland as a framework for future Community of national financial assistance represents an appropriate basis for promoting the development of facilities at fishing ports and also for the processing and marketing of fishery products. The Commission points out that the development of facilities at fishing ports, for the processing and marketing of fishery products must be consistent with the probable trend of fishery resources and with the impact and objectives of multiannual guidance programmes for the fishing fleet and aquaculture sectors. The Commission underlines the necessity to comply with the Community rules on public supply and work contracts in the projects and programmes financed through the Structural Funds and Community financial instruments (1). Until 30 June 1991, projects for the provision of facilities at fishing ports submitted under Regulation (EEC) No 4028/86 and outside the framework of the sectorial plan will be examined for the purpose of granting aid under the present programme. (1) Council Directive 71/305/EEC (OJ No L 185, 16. 8. 1971, p. 5).